DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/22/2022 has been entered.

Response to Amendment
The amendment filed on 09/22/2022 has been entered. Claims 16-18, 20, 22-24, 26-29, 31, 33-35, and 37 are amended. Claims 16-37 are pending and addressed below.
Applicant’s amendment to the claims has overcome objections in the previous Final office action of 03/25/2022.

Claim Rejections - 35 USC § 102
Claims 16-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Papasakellariou Aris (US 20170273056), hereinafter Papasakellariou.
Regarding claims 16, 21, 22, 27, 32 and 33, Papasakellariou teaches, a method of operating a user equipment (UE) in a radio access network (RAN) / a non-transitory computer-readable medium ... configure a user equipment (UE) / a user equipment (UE) configured to operate in a radio access network (RAN) / a method of operating a radio node in a radio access network (RAN) / a non-transitory computer-readable medium ... configure a radio node / a radio node configured to operate in a radio access network (RAN), the method / the user equipment / the radio node / computer-readable medium comprising: 
receiving, from a radio node in the RAN, a hybrid ARQ (HARQ) rescheduling indication that indicates rescheduling by the radio node of acknowledgement signaling previously scheduled for transmission by the UE, wherein the acknowledgement signaling is associated with one or more first downlink (DL) HARQ processes (Papasakellariou: [303], [299], teaches eNB indicates, with a HARQ-ACK request, retransmission of the previously transmitted HARQ-ACK codebook that eNB failed to receive, and UE transmits another HARQ-ACK codebook based on the received retransmission indication. “HARQ rescheduling indication” is interpreted as indication of retransmission of the previous HARQ transmission, [261] and [299] further teaches HARQ-ACK is for DL PDSCH transmission, and associated with HARQ Process),  
based on the HARQ rescheduling indication, determining a HARQ codebook to be used for encoding the rescheduled acknowledgement signaling together with further acknowledgement signaling associated with one or more second DL HARQ processes, encoding the rescheduled acknowledgement signaling together with the further acknowledgement signaling based on the determined HARQ codebook (Papasakellariou: [301], [303], [299], teaches UE determines a HARQ-ACK codebook based on the received retransmission indication. “HARQ-ACK codebook” is interpreted, in line with Spec p.5, l.153-155, as having a structure (e.g. size) for carrying plurality of HARQ ACK/NACK information. [299] further teaches joint coding of scheduled and re-scheduled HARQ-ACK, see “When a UE is scheduled to multiplex a first HARQ-ACK codebook in a PUSCH transmission or a PUCCH transmission and the UE also detects a DCI format with a HARQ-ACK request for a previous second HARQ-ACK codebook, the UE can jointly encode the first and second HARQ-ACK codebooks and transmit the encoded joined HARQ-ACK codebook.”. HARQ-ACKs are associated with respective DL HARQ-ACK process and therefore, First and Second HARQ-ACK codebooks belong to a first and a second DL HARQ Processes, respectively), and 
transmitting the encoded rescheduled acknowledgement signaling and further acknowledgement signaling to the radio node (Papasakellariou: see [299] “When a UE is scheduled to multiplex a first HARQ-ACK codebook in a PUSCH transmission or a PUCCH transmission and the UE also detects a DCI format with a HARQ-ACK request for a previous second HARQ-ACK codebook, the UE can jointly encode the first and second HARQ-ACK codebooks and transmit the encoded joined HARQ-ACK codebook.”).
	Regarding claim 22, Papasakellariou further teaches, the user equipment comprising: radio circuitry configured to communicate with the radio access network (Papasakellariou: Fig. 3A, 310 RF TRANSCEIVER), and processing circuitry (Papasakellariou: Fig. 3A, 325, 315 PROCESSING CIRCUITRY),
Regarding claim 33, Papasakellariou further teaches, the radio node comprising: radio circuitry configured to communicate with a user equipment (UE) (Papasakellariou: Fig. 3B, 372 RF TRANSCEIVER), and processing circuitry (Papasakellariou: Fig. 3B, 374, 376 PROCESSING CIRCUITRY).
Regarding claims 17, 23, 28 and 34, Papasakellariou teaches the methods/UE/radio node, as outlined in the rejection of claims 16, 22, 27 and 33.
Papasakellariou further teaches, wherein at least one of the following applies: encoded rescheduled acknowledgement signaling and further acknowledgement signaling are transmitted using a Listen-Before-Talk procedure (Papasakellariou: [115] “An LBT procedure can include a clear channel assessment (CCA) procedure to determine whether or not a channel in the unlicensed frequency band is available.”,  [260] “A UCG typically includes cells on unlicensed bands... UE needs to perform a CCA prior to the PUSCH transmission and when the CCA (or the LBT) fails, the UE suspends the PUSCH transmission”, [278] “The UE performs CCA prior to a PUSCH transmission on a UCG cell where the UE multiplexes a HARQ-ACK codebook 2920”,), the previously scheduled transmission is based on a Listen-Before-Talk procedure, and the previous scheduled transmission was not transmitted due to a failed Listen-Before- Talk procedure (Papasakellariou: Fig. 34, [303] “A UE is scheduled to transmit a HARQ-ACK codebook to an eNB in a first SF on a cell. The UE fails a CCA test and drops the transmission of the HARQ-ACK codebook 3410”).
Regarding claims 18, 24, 29 and 35, Papasakellariou teaches the methods/UE/radio node, as outlined in the rejection of claims 16, 22, 27 and 33.
Papasakellariou further teaches, wherein the HARQ rescheduling indication includes one of the following: a counter, indicating a total quantity of the first DL HARQ processes and the second DL HARQ processes (see Papasakellariou [261], [271] teaching DAI field/counter, in line with the Spec.), or a bit field comprising one or more bits (Papasakellariou: [299] “The DCI format can further include an explicit HARQ-ACK request field or a reserved code-point in the DCI format can serve to indicate an HARQ-ACK request. For example, for an UL DCI format, a value for the CS and OCC field for a DMRS, such as the `111` value, can be reserved to instead indicate a HARQ-ACK request.”, teaches HARQ-ACK request (i.e. rescheduling indication) includes a bit field. This satisfies the “one of” criteria of the claim limitation).
Regarding claims 19, 25, 30 and 36, Papasakellariou teaches the methods/UE/radio node, as outlined in the rejection of claims 16, 22, 27 and 33.
Papasakellariou further teaches, wherein the HARQ codebook includes one of the following: HARQ feedback associated with the previously scheduled transmission (Papasakellariou: [299], teaching HARQ-ACK codebook includes previous HARQ-ACK codebook comprising HARQ feedback. This satisfies the “one of” criteria of the claim limitation), or rescheduled HARQ feedback. 
Regarding claims 20, 26, 31 and 37, Papasakellariou teaches the methods/UE/radio node, as outlined in the rejection of claims 16, 22, 27 and 33.
Papasakellariou further teaches, wherein: the previously scheduled transmission was scheduled for a slot associated with a first reporting timing, and the encoded rescheduled acknowledgement signaling and further acknowledgement signaling are transmitted in a slot associated with a second reporting timing, which is after the first reporting timing (Papasakellariou: Fig. 34, 3410, 3420, 3430; teaches acknowledgement signaling is transmitted in a later subframe (SF#8) than the previously scheduled transmission subframe (SF#0) at which transmission failed. Slot is interpreted as a time domain unit such slot/subframe/symbol).

Response to Arguments
Applicant’s arguments filed on 09/22/2022 with respect to claims 16 and 22 have been considered but are moot because the new ground of rejection does not rely on any citation applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendment to the claims has necessitated the new ground of rejection presented in this office action.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
LEI, U.S. Publication No. 20200389258 - UPLINK CONTROL INFORMATION RETRANSMISSION.
LUNTTILA, U.S. Publication No. 20180376490 - Dynamic HARQ-ACK Codebook Size in Unlicensed Spectrum.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUL BAR CHOWDHURY whose telephone number is (571)272-0232.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST; Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHBUBUL BAR CHOWDHURY/Examiner, Art Unit 2472